Citation Nr: 1339162	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran had active duty for training from July 4 to December 7, 2006, and active military service from August 28, 2008 to September 8, 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file revealed documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing loss, which he maintains was incurred during a field exercise at basic training in September 2006.  The Veteran recounted that a grenade simulator exploded near his left side during a nighttime field exercise, after which he could not hear anything and experienced ringing in his ears for two weeks.  Since that time his hearing has been noticeably worse, especially with respect to certain tones.  The Veteran stated that prior to service his hearing was normal.  He further stated that an audio test administered at his National Guard entrance examination in January 2006 showed no preexisting hearing loss.  See March 2013 statement; September 2012 VA Form 9; March 2012 notice of disagreement (NOD).

In December 2009, after receiving the Veteran's claim, the RO provided him notice, as required by the Veteran Claims Assistance Act (VCAA) and implementing regulations, of the information and evidence not of record that was necessary to substantiate his service connection claim.  It also notified the Veteran of which information and evidence VA would obtain, and which information and evidence he was expected to provide.  In its letter, the RO informed the Veteran that it had contacted the Army National Guard and the Records Management Center (RMC) to obtain his service treatment records.

That same month, the RMC informed the RO that it had conducted a search and found no records pertaining to the Veteran.  In February 2010, the RO sent the Veteran a letter listing the types of documents he could submit to supplement the record; however, the letter did not inform the Veteran of the information that had been received to date, if any.  In April 2010, the Office of the State Army Surgeon in Texas sent the RO all available records pertaining to the Veteran's National Guard service.  The records were primarily service treatment records from the Veteran's period of active duty in 2008 and 2009.  The only record from the Veteran's earlier period of ACTDUTRA was an emergency care treatment record dated in September 2006.  At that time, the Veteran denied ear problems.  The January 2006 physical examination report, which the Veteran stated would establish his normal hearing at entrance to service, was not found in the records provided.  That the examination was performed is not in question.  See Individual Medical Readiness Record dated July 2008 (showing current physical exam date as January 2006).

After receiving the partial records in April 2010, the RO did not inform the Veteran of what information had been received to date and what remained outstanding.  Instead, the RO sent the service records to a VA audiologist for an addendum opinion.  Based on the partial service records and the result of a VA audiology examination performed in January 2010, the audiologist opined that the Veteran's hearing loss was not caused by or a result of military service.  The examiner stated that her opinion was based on a comparison of the hearing thresholds reported on the Veteran's "enlistment audio exam in 2008," which showed preexisting hearing loss, and those obtained from the VA in January 2010.  Because the thresholds reported in January 2010 "were similar to those obtained on his enlistment audio exam in 2008," his hearing loss is not service connected.  See September 2010 addendum opinion.  The RO denied the Veteran's claim in August 2011. 

In his March 2012 NOD, the Veteran pointed out that his enlistment was in 2006, not in 2008, and emphasized that the crucial period for the purpose of his claim was the time between enlistment and the end of his ACTUDRA.

In May 2013, the RO obtained another addendum opinion from the same audiologist.  The audiologist opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner, however, provided the following rationale:

A thorough review of the patient's medical records did not reveal any audiometric data prior to 2008.  Since there were no documents of any service to the Army or National Guard in 2006 in his records, I cannot form an opinion without any documentation.

The RO continued its denial of the Veteran's claim in a May 2013 supplemental statement of the case.

In light of the foregoing, the Board finds that VA failed in its duties to notify and assist the Veteran in establishing his claim.  Specifically, VA should have notified the Veteran that it was unable to locate any records related to his period of ACTDUTRA and requested that he submit any duplicate copies in his possession, or any other evidence, including private records, that might substantiate the condition of his hearing prior to service.

Thus, to ensure that the VA has met its duty to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with the requirements of due process, this case must be remanded to the RO for further development prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter, in compliance with the VCAA, informing him of which information or evidence has been received to date and which remains outstanding.  In the letter, request that the Veteran provide any duplicate copies of service records he may have in his possession related to his ACTUDRA in 2006, especially his entrance examination.  Also, request that he submit any other evidence, including private records, which might substantiate the condition of his hearing prior to service.  Allow an appropriate time for response.

2.  If, and only if, any additional evidence is received that shows the condition of the Veteran's hearing prior to or at enlistment in the National Guard, obtain an addendum opinion from a VA audiologist.

The audiologist should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss had its clinical onset in service or is otherwise related to service, including the reported grenade explosion during training.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the in-service noise exposure, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.  

3.  After obtaining the opinion, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for left hearing loss based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

